Citation Nr: 1219695	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  02-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis A and B.

2.  Entitlement to an initial rating in excess of 10 percent for arterial hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for a migraine headache disorder.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, July 1979 to July 1987, and from September 1989 to July 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decision promulgated in by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A November 2000 rating decision established service connection for peptic ulcer disease (PUD) with hepatitis C, hypertension, headaches, and PTSD.  A 0 percent rating was assigned for the PUD with hepatitis C, while the other disabilities were each assigned 10 percent ratings.  All of these ratings were effective August 1, 1999.  A February 2002 rating decision denied service connection for hepatitis A and B.

This case was previously before the Board in May 2004, December 2006, and January 2009.  In May 2004, the Board denied ratings in excess of 10 percent for hypertension, headaches, and PTSD.  The Board also found that a 10 percent rating was warranted for the PUD, but that a compensable rating was not warranted for the hepatitis C (effectively making them two separate disabilities).  Finally, the Board found that the Veteran had submitted a notice of disagreement to the denial of service connection for hepatitis A and B, but no statement of the case had been promulgated.  Therefore, the Board remanded the case for the promulgation of a statement of the case.

The Veteran appealed the Board's May 2004 decision to the United States Court of Appeals for Veterans Claims.  By a September 2006 decision, the Court set aside the Board's decision, and remanded the matter for further proceedings consistent with the Court's decision.

In December 2006, the Board remanded this case to provide the Veteran with additional notification, in light of the Court's September 2006 Order.

In January 2009, the Board remanded the Veteran's claims for higher initial ratings, to accord the Veteran new examinations to evaluate the current severity of his service-connected hepatitis C, hypertension, headaches, and PTSD.  Moreover, the Board observed that no statement of the case had been promulgated on the claim for service connection for hepatitis A and B as directed by the prior May 2004 remand.  Therefore, the Board once again remanded that claim for promulgation of a statement of the case.

The Board observes that the Veteran was accorded new VA medical examinations of his hepatitis C, hypertension, and PTSD in June 2010, and for his headaches in July 2010.  Addendums were promulgated to those examinations in June and July 2011.  The Board finds that those examinations, and accompanying addenda, are adequate for resolution of these claims.  Moreover, a statement of the case was promulgated regarding the claim of service connection for hepatitis A and B in August 2011, and the Veteran perfected his appeal as to that claim by filing a timely substantive appeal in September 2011.  All other development directed by the Board's remands in this case appears to have been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, and although the Board regrets the additional delay, the Board finds that further development is required in this case.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, and VA has a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that further development is required in order to comply with those duties.

The Veteran was accorded VA medical examinations in July 2000, August 2000, September 2000, and June 2010.  Also, treatment records are on file which cover a period through January 2002.  No other treatment records appear to be on file.  Moreover, the February 2007 letter requested that the Veteran identify any treatment he had received for the claimed disabilities, and it does not appear he has identified any such treatment.  However, the June 2010 VA medical examiners note reviewing the Veteran's electronic VA records which note that he received medications for his hepatitis C and hypertension.  There is also an August 2011 Cumulative Vitals/Measurements Report from the Northport VA Medical Center (VAMC) detailing blood pressure readings from March 2010 to August 2011.  That indicates that there are relevant VA medical records that are not of record.

VA records which are in existence are constructively of record and must be obtained and associated with the claims file for consideration when adjudicating claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records concerning the Veteran from the Northport VAMC since January 2002, and any other VA medical facility which might have records.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


